Citation Nr: 1449632	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial rating higher than that assigned for residuals of a traumatic brain injury (TBI), to include symptoms of vertigo.

3. Entitlement to an initial rating in excess of 30 percent for Parkinson's disease.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus II.  

5. Entitlement to service connection for peripheral neuropathy in all four extremities, to include as secondary to diabetes mellitus II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972. This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issues of entitlement to service connection for peripheral neuropathy and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hearing has been manifested by 40 decibel puretone threshold averages in both ears, speech recognition of 82 percent in the right, and 84 percent in the left.

2. The evidence shows dizziness and balance impairment associated with vertigo.

3. The evidence shows moderate symptoms in the upper extremities and mild symptoms in the lower extremities attributable to Parkinson's disease.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2014).

2. The criteria for a 30 percent rating for vertigo, associated with the traumatic brain injury, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87, 4.124a, Diagnostic Codes (DC) 8045-6204 (2014).   

3. The criteria for a rating of 50 percent, but not higher, for Parkinson's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.73, 4.124a, Diagnostic Codes (DC) 8004-8513, 8520 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In January 2010, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. These letters explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's disability claims in November 2009, December 2009, January 2010, July 2010, and March 2014.  There is no indication or assertion that these examinations were inadequate for the claims decided herein.  To the contrary, they provided thorough rationale for conclusions and detail on diagnoses and symptoms appropriate for ratings determinations.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran and his wife are competent to report symptoms observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent. 

Hearing loss

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  Further, all applicable tests include valid pure tone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Veteran's hearing loss does not meet the criteria for a compensable rating.  See 38 C.F.R. § 4.85.

In January 2010, the examiner recorded the Veteran's puretone threshold average as 40 decibels in both ears with 82 percent speech recognition in his right ear and 84 percent speech recognition in his left ear.  The right ear 40 decibel average and 82 percent speech recognition combine for a 'II' in Table VI.  See 38 C.F.R. § 4.85.  The left ear 40 decibel average and 84 percent speech recognition also combine for a 'II' in Table VI.  See id.  Two Roman numeral II's combine for a zero, or non-compensable rating, in Table VII.  See id.  There are no other hearing test results in the record from the period on appeal.   

The Board has considered the Veteran's statements of hearing difficulty and notes that he is competent to report these symptoms.  See Jandreau, 492 F.3d at 1377.  The Board also finds him credible as the statements are detailed and consistent.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability, as they directly address the rating criteria for the Veteran's hearing loss.

TBI

Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, DC 8045 (2013).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions include goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

VA is to evaluate physical (including neurological) dysfunctions under an appropriate diagnostic code for that disability.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation.  Combine the evaluations for each separately rated condition under 38 C.F.R. § 4.25.  The evaluation assigned from the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table is considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, DC 8045.

The residual symptoms of the Veteran's TBI have been evaluated under Diagnostic Codes 8045, generally, and 8045-6204, specifically for vertigo.  See 38 C.F.R. § 4.124a.  The Veteran was also separately rated 30 percent for headaches and 70 percent for posttraumatic stress disorder (PTSD); he has not appealed those ratings.  In his Notice of Disagreement, he only raised an objection as to the rating for vertigo.  For the sake of completeness, the Board will discuss other possible symptoms of a TBI not listed in the ratings by the RO.    

When the Veteran was assigned a 70 percent rating for PTSD, the examiner and the RO considered the effects of his cognitive disorder as well.  The rule against pyramiding and the language of the regulation prohibit assigning more than one evaluation based on the same manifestations or symptoms.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.124a, DC 8045.  

The evidence shows moderate memory impairment, decreased attention, difficulty concentrating, difficulty executing functions, and mildly impaired judgment.  See VA Examinations November 2009, July 2010.  Prior to the rating decision, the July 2010 examiner attributed the Veteran's cognitive symptoms to his brain injury and referenced the November 2009 examination as the evaluation of cognitive and psychological impairment.  The November 2009 examiner diagnosed Cognitive Disorder NOS, as well as PTSD.  The examiner marked the criteria for a 70 percent rating: symptoms that result in deficiencies in judgment, thinking, family relations, work, mood, or school.  She cited examples of the Veteran's symptoms used to arrive at this determination, including the inability to think through decisions, weigh options, reason, and remember facts.  These are examples of cognitive symptoms associated with residuals of the TBI.  Therefore, it appears that the examiner and the RO evaluated the Veteran's overall level of mental health functioning, and symptoms of cognitive impairment from the TBI were considered with the 70 percent rating assigned.  An additional rating would be impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.124a.  Again, the Veteran had the opportunity to appeal the rating assigned for mental health and did not do so.   

With regard to vertigo, Diagnostic Code 6204 provides for a 10 percent rating for occasional dizziness and a maximum, 30 percent rating for dizziness and occasional staggering, associated with objective findings and diagnosis.  38 C.F.R. § 4.87, DC 6204, Note.  

The criteria for a 30 percent rating for vertigo have been met.  38 C.F.R. § 4.87.

The evidence shows dizziness and balance problems.  The Veteran has consistently reported dizziness.  In a February 2009 statement, the Veteran's wife reported that he had much trouble with balance.  In a September 2009 statement and during the July 2010 VA examination, the Veteran reported impaired balance since the time of his brain injury.  VA medical records show that the Veteran used a cane and walker for assisted mobility.  The July 2010 examiner noted bilateral peripheral neuropathy in the legs, unrelated to the TBI, that also affects gait.  However, there is no opinion addressing which balance symptoms are attributed to vertigo and which to neuropathy.  Without such evidence, all balance symptoms are assumed to be caused by the service-connected vertigo disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998)(citing 38 C.F.R. § 3.102).  Therefore, the evidence shows that vertigo causes dizziness and impaired balance, and a 30 percent rating is warranted.  See 38 C.F.R. § 4.87, DC 6204.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991); however, the evidence does not show any vertigo symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.73.  

The July 2010 VA examiner recorded additional symptoms reported by the Veteran, including chronic fatigue, low back pain, erectile dysfunction, sensory changes consistent with peripheral neuropathy, seizures and staring spells, excess sweating, and decreased sense of taste or smell.  The Veteran reported the onset these symptoms as approximately 1995, 2005, 2000, 2000, 2003, 1994, and 1999, respectively.  For each symptom, the July 2010 VA examiner noted the delayed onset of symptoms years after the brain injury and found that the symptom was not caused by or related to the TBI.  All symptoms identified as residuals of the TBI have been considered and rated.  See Mittleider, 11 Vet. App. at 182; 38 C.F.R. §§ 3.102, 4.124a, DC 8045.  

Parkinson's disease

Ratings for Parkinson's disease, classified in VA regulations as "paralysis agitans," are assigned pursuant to 38 C.F.R. § 4.124a, DC 8004.  Under this diagnostic code, a minimum 30 percent rating is assigned when there are "ascertainable residuals" of the disability.  However, VA should also analyze individual symptoms under the appropriate diagnostic code for that bodily system.  See 38 C.F.R. § 4.124a. 

If there are identifiable residuals that can be rated under a separate diagnostic code and the combined disability rating resulting from these residuals exceeds 30 percent, the separate ratings will be assigned in place of the minimum rating assigned under Diagnostic Code 8004.  See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25.

The criteria for a rating of 50 percent, but not higher, for Parkinson's disease have  been met.  See 38 C.F.R. § 4.124a, DC 8004.

The March 2014 VA examiner diagnosed tardive dyskinesia, or medicine-induced Parkinsonism.  The examiner recorded a moderate tremor in the upper extremities and a mild tremor in the lower extremities.  The examiner also recorded moderate muscle rigidity and stiffness in the upper extremities and mild muscle rigidity and stiffness in the lower extremities.  In statements to the VA, the Veteran and his wife noted shaking in his arms and difficulty with tasks, such as feeding himself.    

The symptoms in the upper extremities will be rated by analogy under Diagnostic Code 8513 for paralysis of all radicular nerve groups.  Diagnostic Code 8513 provides for a 20 percent rating for mild incomplete paralysis, a 40 percent rating for moderate incomplete paralysis, a 70 percent rating for severe incomplete paralysis, and a maximum 90 percent rating for complete paralysis affecting the dominate hand.  38 C.F.R. § 4.124a.  

The examiner marked the symptoms in the Veteran's upper extremities as moderate in nature.  The tremor and muscle stiffness affect the functioning of the upper extremities.  The 40 percent rating is appropriate because the dominant, or major, hand is affected.  See 38 C.F.R. § 4.124a, DC 8513.  Although Diagnostic Code 8513 allows for separate ratings for each arm, here, there are not separate disabilities in each arm but the effects of the same disability manifesting in both arms.  Therefore, one rating is appropriate, and an additional rating would result in duplicate compensation for the same symptoms, or pyramiding.  See Esteban, 6 Vet. App. at 262.  There is no evidence to suggest symptoms analogous to severe or complete paralysis.  Based on the evidence, a 40 percent rating is warranted.  38 C.F.R. § 4.124a, DC 8513.

The symptoms in the lower extremities will be rated by analogy under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides for a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 40 percent rating for moderately severe incomplete paralysis, a 60 percent rating for severe incomplete paralysis, and a maximum 80 percent rating for complete paralysis.  38 C.F.R. § 4.124a.

The examiner recorded the lower extremity symptoms as mild in nature.  There is no evidence to suggest a more severe level of symptoms.  The Veteran's primary complaints dealt with his hands shaking and difficulty feeding himself.  The examiner noted that balance impairments were not related to Parkinson's disease but instead related to vertigo, peripheral neuropathy, and other undetermined conditions.  Therefore, a 10 percent rating is warranted for mild symptoms of the lower extremities.  See 38 C.F.R. § 4.124, DC 8520.

The above Diagnostic Codes were selected because they address the entire arm and leg and allow for the highest possible rating.  See 38 C.F.R. § 4.3.  The Board considered ratings under 38 C.F.R. § 4.73 for disabilities of the muscle groups.  As Parkinson's disease is a neurological disease, rating under section 4.124a is deemed more reflective of the disability picture at issue.  Moreover, ratings assigned under section 4.73 would be less than those assigned under section 4.124a, as the requisite characteristics of such muscle injuries as detailed under 38 C.F.R. § 4.56 have not been approximated here.  Separate ratings for a muscle disability and a nerve disability would be duplicative as the symptoms come from one disability, Parkinson's disease, and manifest in the different limbs.  Additional ratings would be impermissible pyramiding.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.14.      

The 40 percent rating for upper extremity symptoms combines with the 10 percent rating for lower extremity symptoms to yield a 46 in the Combined Ratings Table.  See 38 C.F.R. § 4.25.  The combined rating of 46 is rounded to 50 percent disability, which takes the place of the previous 30 percent disability for Parkinson's disease.  See id; see also M21-1MR, Part III.iv.4.G.25. 

The combination of ratings assigned herein and those previously granted reaches 100 percent disability, and discussion of extra-schedular consideration is moot.


ORDER

A compensable rating for bilateral hearing loss is denied.

A 30 percent rating, but no higher, for vertigo, as a residual of TBI, is granted.

A 50 percent rating, but no higher, for symptoms of Parkinson's disease is granted.




REMAND

The Veteran asserts that his peripheral neuropathy and erectile dysfunction are related to his service-connected diabetes mellitus II.  The July 2010 VA examiner failed to provide an opinion on any aggravation of the disabilities by diabetes; an additional opinion is necessary.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the July 2010 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the following:

a. Is the Veteran's peripheral neuropathy at least as likely as not aggravated beyond the natural progression by service-connected diabetes mellitus II?

b. Is the Veteran's erectile dysfunction at least as likely as not aggravated beyond the natural progression by service-connected diabetes mellitus II?

If aggravation is found, please identify the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

The examiner must provide reasons for each opinion offered, and all lay and medical evidence of record should be considered. 

If any requested opinion cannot be offered without resorting to speculation, the opinion should state whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


